Citation Nr: 0003071	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  93-27 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether there is new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1980 to March 1984 and 
from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in July 1996 the veteran submitted a 
claim for service connection for a right ear nodule and for 
an increased rating for service-connected maxillary 
sinusitis.  A review of the claims folder reveals no 
adjudicatory action on those claims.  The matter is referred 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO originally denied service connection for a right 
knee disorder in a June 1984 rating decision.  The RO 
notified the veteran of that denial, but he did not initiate 
an appeal.  

2.  In an October 1992 rating decision, the RO found no new 
and material evidence to reopen the claim for service 
connection for a right knee disorder.  Again, the RO notified 
the veteran of the decision, but he did not appeal.  

3.  The evidence received since the October 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  There is no competent medical evidence of a nexus between 
the veteran's lumbosacral strain and his period of active 
duty service.  


CONCLUSIONS OF LAW

1.  The RO's decisions of June 1984 and October 1992 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).

2.  There is new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for lumbosacral strain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Right Knee 
Disorder

The veteran initially applied for service connection for a 
right knee disorder upon his separation from service in March 
1984.  The RO denied that claim in a June 1984 rating 
decision.  The RO notified the veteran of that denial, but he 
did not initiate an appeal.  

In September 1988, the veteran attempted to reopen the claim.  
The RO informed him that he should submit new and material 
evidence.  

In February 1992, the veteran again attempted to reopen the 
right knee claim.  In an October 1992 rating decision, the RO 
found no new and material evidence to reopen the claim.  
Again, the RO notified the veteran of the decision, but he 
did not appeal.  Therefore, the RO's decisions of June 1984 
and October 1992 are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

As stated above, the RO originally denied the claim in June 
1984, stating that the right knee disorder existed prior to 
service and was not aggravated during service.  The October 
1992 rating decision found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the 
October 1992 rating decision consisted of service medical 
records, reports of VA examinations in April 1984 and 
September 1992, and a September 1992 statement from V.I. 
Batas, M.D.

Evidence received since the October 1992 rating decision 
includes the reports of VA examinations in September 1992 and 
April 1993, the veteran's statements in his December 1993 
substantive appeal, the veteran's May 1994 testimony, medical 
records from Venerando I. Batas, M.D., VA outpatient medical 
records, medical records from reserve duty, and the veteran's 
testimony from the December 1999 hearing before a member of 
the Board.  

Considering the evidence of record, the Board finds that 
there is new and material evidence to reopen the veteran's 
claim.  Specifically, in his December 1993 statements and 
later testimony, the veteran asserts that he suffered no 
major injury to the right knee prior to service.  The Board 
notes that the credibility of this evidence must be presumed 
when determining whether it is new and material.  Justus, 3 
Vet. App. at 513.  The Board finds that this evidence is not 
part of, or duplicative of, the record as of October 1992 and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, there is new 
and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.  


Service Connection for Lumbosacral Strain

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the evidence shows a current diagnosis of low 
back strain and a herniated disc.  Therefore, the first 
requirement of a well grounded claim is met.  Second, the 
veteran asserts that he injured his low back in service in 
about 1983.  In determining whether the claim is well 
grounded, the Board presumes the truthfulness of this 
assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.   

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the lumbosacral strain and the veteran's period of 
active duty service.  Epps, 126 F.3d at 1468.    

The report of the April 1993 VA examination shows that the 
veteran related to the examiner a history of injuring his 
back in service.  This evidence is insufficient to establish 
a well grounded claim.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that medical records from Dr. Batas 
show treatment for low back pain from September 1984.  
Although the first page of what appears to be the initial 
evaluation report dated September 12, 1994, is missing, the 
remainder of the report, as well as subsequent records, do 
not in any way refer to the veteran's military service.  In 
fact, the evaluation states that the veteran had stopped 
working since the injury and was receiving worker's 
compensation.  Regardless of whether the evidence 
affirmatively shows that the back disorder is work-related, 
the records from Dr. Batas clearly do not provide a link 
between the lumbosacral strain and military service.  

In fact, only the veteran himself has opined that his current 
back problems are related to service.  However, the veteran 
has not submitted any evidence to establish himself as a 
trained medical professional.  As a lay person, the veteran 
is competent to relate or describe symptoms.  He is not 
competent to offer an opinion on matters that require medical 
knowledge, such as determinations of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for lumbosacral strain.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for lumbosacral strain, he should submit medical 
evidence that in some way links the back disorder to active 
duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. 
App. at 77-80.  Specifically, the veteran may consider 
submitting the first page of Dr. Batas's September 12, 1994 
evaluation report.  



ORDER

As there is new and material evidence, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  

Entitlement to service connection for lumbosacral strain is 
denied.


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for a right knee disorder based 
on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, before proceeding to further evaluate 
the claim, the Board finds that additional development is 
required.  

During his May 1994 hearing, the veteran testified that he 
underwent right knee surgery in March 1994 at the James Haley 
VA facility in Tampa, Florida.  The claims folder does not 
contain any record of this procedure or any record of VA 
treatment concerning the right knee.  VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete VA medical records from the 
James Haley VA facility in Tampa, 
Florida, to include records concerning 
his right knee surgery in March 1994.    

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disorder.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the claim should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



